Citation Nr: 0616317	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983.

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a July 2000 rating 
decision of the Jackson, Mississippi, Regional Office (RO).  
In September 2004, the Board remanded the case for further 
development.  Unfortunately, the appeal must again be 
REMANDED to the RO, and this is being accomplished via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The veteran maintains that she has a chronic disorder 
involving the left ankle that stems from trauma to the left 
ankle during military service.  Service medical records 
disclose that she presented at a clinic in June 1981, 
describing an inversion injury of the left ankle sustained 
when playing basketball.  Physical examination revealed left 
ankle tenderness; no edema or ecchymosis was detected .  The 
ankle exhibited full passive range of motion.  There was no 
palpable crepitus or visible deformity.  The assessment was 
grade I sprain of the left ankle.  An Ace wrap was 
recommended, as was local application of ice; she was given 
crutches for weight-bearing.  

Service department medical records contain no other 
references to the left ankle, and postservice medical records 
through 2004 also do not reference complaints or findings 
regarding the left ankle.  VA x-ray examination of the 
veteran's left ankle in August 2005 revealed mild 
irregularity involving the medial malleolus, but without 
evidence of soft tissue change.  It was believed that this 
finding might represent old injury.  Otherwise, the ankle 
joint was unremarkable.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Schedule the veteran for an 
examination by an appropriate specialist 
to determine the nature, date of onset, 
and etiology of any current left ankle 
disorder.  The claims folder must be made 
available for the examiner's review of the 
veteran's pertinent medical history.  The 
report of examination should include a 
detailed account of all manifestations of 
any left ankle disorder found to be 
present.  The examiner should elicit a 
history from the veteran as to the date of 
onset of her left ankle problems, the 
nature and progress of the disorder, and 
any past treatment received for the ankle 
disorder.  The examiner should review the 
pertinent material in the claims folder 
and integrate the information available in 
the claims folder with the information 
provided by the veteran in constructing an 
overall picture which is commensurate with 
the facts available.  The examiner should 
then provide an opinion as to whether any 
current left ankle disorder began during 
the veteran's military service or is 
related to the left ankle sprain she 
sustained during service in June 1981.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send her and her representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


